FILED
                             NOT FOR PUBLICATION                             MAR 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CRISTINA ALDACO-DE                         No. 08-73145
CARRANZA, a.k.a. Maria Cristina
Aldaco, a.k.a. Maria Cristina Aldaco-Elias,      Agency No. A043-951-692

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Maria Cristina Aldaco-De Carranza, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her appeal from an immigration judge’s removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo claims of constitutional

violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny in part and dismiss in part the petition for review.

      Contrary to Alcado-De Carranza’s contention, Congress comported with

equal protection when it repealed suspension of deportation and replaced it with

cancellation of removal as the available form of relief for aliens who were placed

in removal proceedings on or after April 1, 1997. See Vasquez-Zavala v. Ashcroft,

324 F.3d 1105, 1108 (9th Cir. 2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d
1161, 1163-65 (9th Cir. 2002).

      We do not consider Alcado-De Carranza’s contentions regarding hardship

and her convictions, because her failure to establish continuous physical presence

is dispositive. See 8 U.S.C. § 1229b(b)(1)(A).

      We lack jurisdiction to consider Aldaco-De Carranza’s challenge to the

BIA’s October 8, 2008, order denying her motion to reopen because she did not

timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS,

315 F.3d 1186, 1188 (9th Cir. 2003).




                                          2                                   08-73145
      Joubin Nasseri’s motion to withdraw as counsel for petitioner is granted.

The Clerk shall change the docket to reflect that petitioner is proceeding pro se.

Petitioner’s address is: 1501 W. West Ave., Fullerton, CA 92883.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    08-73145